Citation Nr: 1236787	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Monica D. Cliatt, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to February 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a Board hearing at the RO in Philadelphia, Pennsylvania in September 2012.  This transcript has been associated with the file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a lumbar spine disorder as a result of an incident in service where he was hit with a fire extinguisher.  He further contends that an in-service motor vehicle accident exacerbated his injury.  See e.g., May 2008 claim.  The Board observes that the Veteran has been treated for various back disorders in service and following separation from service.  

At his September 2012 Board hearing he testified that he had been treated at the Apple Hill Rehab Center in 2005 for his lumbar spine disorder.  He also testified that he had been told by these practitioners that his current lumbar spine disorder could be related to the injury he sustained in service.  The Board notes that these records are not in the claims file and no attempt has been made to obtain any outstanding treatment records from this time period.  As these records relate directly to the Veteran's claim of entitlement to service connection for a lumbar spine disorder, on remand they should be located and associated with the file.

The Board notes further, that in May 2012, the Board received a statement from the Veteran's spouse, a registered nurse who also served as a combat medic and has known the Veteran since 1997.  In the letter, the Veteran's spouse indicated that since she had known the Veteran, he had been on profiles after he sustained a back injury in Korea from being hit with a fire extinguisher; and that she observed that he had had problems with his back continuing since the injury.  Notably, however, the July 2008 VA examiner reported, in pertinent part, that after the 1997 incident with the fire extinguisher, the Veteran had been placed on limited duty only briefly, and in his September 2008 addendum, the examiner stated that there was a five year period of no apparent spine disability and an apparent normal examination at the time of discharge.  It does not appear from the record that the VA examiner was able to review the spouse's statement in rendering his opinion. 

While for VA adjudication purposes, a layperson generally is not capable of opining on matters requiring medical knowledge, lay testimony nonetheless is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence may have direct relevance to establishing underlying components of a claim for service connection.  Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  Further, the Board notes that the Veteran's spouse is a registered nurse, and therefore, does have some medical expertise.  Thus, the Board finds that an additional medical opinion is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a new release form, and obtain all outstanding treatment records from any private treatment provider who has provided treatment to the Veteran for his back.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran and his representative that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Then, forward the Veteran's claims file to the July 2008 VA examiner for an addendum opinion.  The examiner should review the claims file, including the new evidence, and opine whether it is at least as likely as not that the Veteran's lumbar spine disorder is related to service taking into consideration both the documented medical history; and the Veteran's competent lay assertions and his spouse's competent assertions as a registered nurse, of continuity of symptomatology from service discharge to the present time period.  (Please consider in this regard that any mere lack of documented treatment since military service would not in and of itself likely be a sufficient opinion rationale, given the competent assertions of having had relevant symptomatology during the intervening time period.)  In this regard, the examiner should review the Veteran's August 2010 Board hearing testimony, and the May 2012 written statement of record of the Veteran's spouse.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the July 2008 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  

3.	After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

